Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Michael Zeferu Weldetensaye, a native and citizen of Ethiopia, petitions for review of an order of the Board of Immigration Appeals (“Board”) denying his motion to reconsider. We have reviewed the administrative record and the Board’s order and find that the Board did not abuse its discretion in denying the motion. See 8 C.F.R. § 1003.2(a) (2010); Narine v. Hold*234er, 559 F.3d 246, 249 (4th Cir.2009) (setting forth standard of review). We therefore deny the petition for review for the reasons stated by the Board. See In re: Weldetensaye (B.I.A. Aug. 16, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.